DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
The response filed on 9/20/2022 has been entered and made of record.
Applicant elects Group I, claims 1-10.
Claims 1-10 are currently pending.

Response to Election/Restrictions
Applicant's election with traverse of  claims 1-10 in the reply filed on 09/20/2022  is acknowledged.  The traversal is on the ground(s) that the inventions related as subcombinations disclosed as usable together in a single combination .  This is not found persuasive because  the subcombinations are different and separately usable.
The requirement is still deemed proper and is therefore made FINAL.

I. Claims 1-10, drawn to a method for wirelessly transmitting a data packet directly via a first device-to-device(D2D) communication link to another device in the vehicle, classified in H04W76/14.
II. Claims 11-18, drawn to a method for wirelessly transmitting one or more allocations of transmission resources to the device in response to the request, classified in H04L5/0055.
	III. Claims 19-24, drawn to a method for receiving one or more allocations of transmission resources from a central controller in the vehicle, classified in H04W8/005.
	IV. Claims 25-30, drawn to a method for wirelessly transmitting the data packet to a second device via a second D2D communication link on the transmission resources, classified in H0W72/0406.
	There may be a common technical feature of using device-to-device (D2D) communications, but the third reference (Majumdar et al. US 2018/0196427 A1) discloses device-to-device (D2D) communications which are not a special technical feature. The special technical feature would be the claim limitations of “wirelessly transmitting the data packet to a transmission relay, wherein an intended destination of the data packet is the other device, wherein the monitoring for the ACK comprises monitoring for a first ACK from the other device and a second ACK from the transmission relay” for communications performed by a device in a vehicle.
	Inventions I, II, III and IV are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as detecting retransmission of the data packet to the other device, subcombination II has separate utility such as receiving a request to transmit from the device to another device in the vehicle, subcombination III has separate utility such as wirelessly receiving the data packet from a first transmission relay via the transmission resources, subcombination IV has separate utility such as wirelessly receiving a data packet from a first device via a first device-to-device (D2D) communication link on the transmission resources. Therefore, the inventions are separately usable and the restriction is still proper.  See MPEP § 806.05(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims 1, 2, 3, 4 and 9 are objected to because of the following informalities:
In claim 1 lines 5, the occurrence of “the other device” should be amended to ----“the another device”---
In claim 1 lines 8, the occurrence of “the other device” should be amended to ----“the another device”---
In claim 1 lines 9, the occurrence of “the other device” should be amended to ----“the another device”---
In claim 2 lines 2-3, the occurrence of “the other device” should be amended to ----“the another device”---
In claim 2 lines 3, the occurrence of “a transmission relay” should be amended to ----“the transmission relay”---
In claim 3 lines 3, the occurrence of “the other device” should be amended to ----“the another device”---
In claim 4 lines 2, the occurrence of “first transmission resources” should be amended to ----“the first transmission resources”---
In claim 4 lines 3, the occurrence of “second transmission resources” should be amended to ----“the second transmission resources”---
In claim 9 lines 4, the occurrence of “an interference” should be amended to ----“the interference”---
Appropriate correction is required.
			

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Barvesten et al. [hereinafter as Barvesten], US 2019/0337389 A1 in view of Chindapol [hereinafter as Chindapol], US 2008/0049718 A1 further in view of Majumdar et al. [hereinafter as Majumdar], US 2018/0196427 A1.
Regarding claim 1, Barvesten discloses wherein a method for communications performed by a device in a vehicle (Fig.1 [0065], a personal media streaming appliance (PMSA) system 110 is performing communication in a vehicle 80), 
comprising:
wirelessly transmitting a data packet directly via a first device-to-device (D2D)
communication link to another device in the vehicle (Fig.1-4 [0072]-[0073], the PMSA system 110 is wirelessly transmitting a direct data packet communication via in-vehicle wireless data communication 122 communication link to computing devices e.g., the media playback devices 104 mobile computing device 118/another device in the vehicle 80, the in-vehicle wireless data communication 122 includes WiFi® technology e.g., device-to-device (D2D) communication link, other suitable wireless communication interfaces could be used for the in-vehicle wireless data communication 122, such as near field communication (NFC) and an ultrasonic data transmission and Fig.1 [0090], sensors and camera in the PMSA system 110).
	However, Barvesten does not explicitly disclose monitoring for an acknowledgment (ACK) of the data packet; deciding whether to retransmit the data packet to the other device, based on the monitoring; and wirelessly transmitting the data packet to a transmission relay, wherein an intended destination of the data packet is the other device, wherein the monitoring for the ACK comprises monitoring for a first ACK from the other device and a second ACK from the transmission relay.                                     	In the same field of endeavor, Chindapol teaches wherein monitoring for an acknowledgment (ACK) of the data packet (Fig.4-8 [0027]-[0028], receiving/monitoring for acknowledge success of the data packet and NACK message or the lack of ACK);
deciding whether to retransmit the data packet to the other device, based on the
monitoring (Fig.4 and steps 104, 106, 108, 110 of Fig.8 [0027]-[0028], in response to the reception of a NACK or the absence of ACK from the destination node D, the source node S determines if the retransmission is needed to retransmit the data packet to the destination node D via the link existing between both nodes in Fig.4 and Fig.6 [0036], the source S and the base station BS are two different entities); and
wirelessly transmitting the data packet to a transmission relay, wherein an intended
destination of the data packet is the other device (Fig.4 and step 100 of Fig.8 [0027]-[0028], while wirelessly transmitting the data from the source node S to the destination node D, the source node also transmits the data to a relay station RS (i.e., a transmission relay) even though the destination of the data is the destination node D/the other device), wherein the monitoring for the ACK comprises monitoring for a first ACK from the other device and a second ACK from the transmission relay (Fig.4 and steps 100-110 of Fig.8 [0028]-[0029], the monitoring for the ACK comprises receiving for/ monitoring for the destination D acknowledges success by generating an ACK message i.e., a first ACK from the other device/the destination node in response to a first transmission and receiving for/ monitoring for the relay station RS/the transmission relay acknowledges correctly in response to the second transmission and Fig.3 [0007], besides monitoring ACK/NACK from the destination node D in response to a first transmission, the source node may also receive ACK/NACK from the relay station/the transmission relay in response to the initial transmission of data intended to the destination node D and received at the relay station RS).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Barvesten to incorporate the teaching of Chindapol in order to provide for better signal quality and achieve additional diversity. 
	It would have been beneficial to receive the data at the destination (D): The destination (D) determines whether the decoding was successful, Step 104. If the decoding was successful, the destination (D) acknowledges success of the decoding by generating an ACK message, Step 106. On the other hand, if the decoding was not successful at the destination, the destination (D) generates either a NACK message or fails to generate the ACK signal, Step 108, and then the source (S) retransmits information related to the first transmission, Step 110. At the relay station (RS): The relay station (RS) determines whether the relay station (RS) decodes the data sent by the source (S) within the first transmission correctly, Step 112. If it was decoded correctly within the first transmission, the relay station (RS) transmits a second transmission simultaneously with the source (S), Step 116 as taught by Chindapol to have incorporated in the system of Barvesten to provide for overcoming the impact of fading within a communication system with relays in order to assure reliable communication between end nodes e.g., the source and destination. (Chindapol, Fig.3 [0007], Fig.4-5 [0015], Fig.4 and steps 104, 106, 108, 110 of Fig.8 [0027]-[0028], Fig.4 and steps 100-110 of Fig.8 [0028]-[0029])
	Even though Barvesten and Chindapol disclose wherein wirelessly transmitting a data packet directly via a first device-to-device (D2D) communication link to another device in the vehicle, in the same field of endeavor, Majumdar teaches wherein wirelessly transmitting a data packet directly via a first device-to-device (D2D) communication link to another device in the vehicle (Fig.1-2 [0030], data communication network for D2D wireless communications protocols e.g., WLAN, or WiFi, WiFi Direct, Bluetooth, etc. supported by the wireless communications interfaces 230 in the in-vehicle driving control platform 205 and Fig.1 [0027], in-vehicle D2D communication link e.g., vehicle Bluetooth, etc. and Fig.3 [0047], sensor data collected by the sensors 230 of the in-vehicle driving control platform 205 is forwarded to the vehicle controller 230 using the wireless communication interfaces).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Barvesten and Chindapol to incorporate the teaching of Majumdar in order to provide for better operation in a low-light environment relative to a human driver. 
	It would have been beneficial to use data communication network for D2D wireless communications protocols e.g., WLAN, or WiFi, WiFi Direct, Bluetooth, etc. supported by the wireless communications interfaces 230 in the in-vehicle driving control platform 205 as taught by Majumdar to have incorporated in the system of Barvesten and Chindapol to provide for raw sensor data associated with a particular vehicle driving control entity under evaluation to the vehicle controller. (Majumdar, Fig.1 [0027], Fig.1-2 [0030], Fig.3 [0047] and Fig.6 [0061])
 
Regarding claim 2, Barvesten, Chindapol and Majumdar disclose all the elements of claim 1 as stated above wherein Barvesten further discloses wirelessly transmitting the data packet directly via the first D2D communication link to the other device comprises transmitting simultaneously with a transmission relay transmitting the data packet to the other device (Fig.1-4 [0072]-[0073], the PMSA system 110 is wirelessly transmitting a direct data packet communication via in-vehicle wireless data communication 122 communication link to computing devices e.g., the media playback devices 104 mobile computing device 118/another device in the vehicle 80 comprises transmitting simultaneously with the vehicle media playback system 114/a transmitting the data packet communication to the computing devices e.g., the media playback devices 104 mobile computing device 118/another device and Fig.5 [0170], a recording device such as a microphone or camera). Additionally, Chindapol also discloses wherein transmitting simultaneously with a transmission relay transmitting the data packet to the other device (Fig.4 and step 100 of Fig.8 [0027]-[0028], transmitting simultaneously the data packet from the source node S to a relay station RS (i.e., a transmission relay) transmitting the data packet to the destination node D/the other device).

Regarding claim 3, Barvesten, Chindapol and Majumdar disclose all the elements of claim 1 as stated above wherein Chindapol further discloses receiving an allocation of first transmission resources from a central controller in the vehicle, wherein wirelessly transmitting the data packet directly to the other device comprises transmitting the data packet via the first transmission resources (Fig.3 [0007], receiving allocating resources/ first transmission resources from a central entity controller and the source S is transmitting the data packet directly to the destination D/other device and sending the data packet via the allocating resources/first transmission resources and Fig.6 [0036], assigning resources from the source to the destination); and
receiving an allocation of second transmission resources from the central controller, wherein wirelessly transmitting the data packet to the transmission relay comprises transmitting the data packet via the second transmission resources (Fig.3 [0007], receiving allocating resources/second transmission resources from a central entity controller and the source S is transmitting the data packet directly to the relay station RS/transmission relay and sending the data packet via the allocating resources/second transmission resources and Fig.6 [0036], assigning resources from the source to the relay station).

Regarding claim 4, Barvesten, Chindapol and Majumdar disclose all the elements of claim 3 as stated above wherein Chindapol further discloses transmitting a request for the allocation of first transmission resources and the allocation of second transmission resources to the central controller (Fig.6 [0035]-[0037], transmitting a request for the allocation of resources/first transmission resources and second transmission resources to the central entity/controller).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Barvesten et al. [hereinafter as Barvesten], US 2019/0337389 A1 in view of Chindapol [hereinafter as Chindapol], US 2008/0049718 A1 in view of Majumdar et al. [hereinafter as Majumdar], US 2018/0196427 A1 further in view of Wang et al. [hereinafter as Wang], US 2015/0119023 A1. 
Regarding claim 5, Barvesten, Chindapol and Majumdar disclose all the elements of claim 3 as stated above.
	However, Barvesten, Chindapol and Majumdar do not explicitly disclose wherein registering with the central controller using pre-configured security certificates prior to receiving the allocation of the first transmission resources or the allocation of the second transmission resources.
	In the same field of endeavor, Wang teaches wherein registering with the central controller using pre-configured security certificates prior to receiving the allocation of the first transmission resources or the allocation of the second transmission resources (Fig.1-3 [0039]-[0040], using a preconfigured list of trusted root security certificates for receiving the dynamic MBMS resource allocation/ the allocation of the first transmission resources or the allocation of the second transmission resources).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Barvesten, Chindapol and Majumdar to incorporate the teaching of Wang in order to improve the functioning of networks. 
	It would have been beneficial to use HTTPS may be used for reception reporting and/or file repair for confidentially protection. The receiver device may use a preconfigured list of trusted root certificates for transport layer security ("TLS") server certification and validation. Pre-configuring the receiver device with trusted root certificates may not be flexible when the receiver device is in a VPLMN because the receiver device may not include trusted root certificates for the VPLMN. Alternatively, instead of using a public key infrastructure ("PKI"), an operator self-signed cert or simpler public key (e.g., a key signed using the MBMS Request Key (MRK) may be used to authenticate the server as taught by Wang to have incorporated in the system of Barvesten, Chindapol and Majumdar to enable roaming security using enhanced MSK key requests and MBMS service registration procedures to deliver certificate authority. (Wang, Fig.1 [0022] and Fig.1-3 [0039]-[0040])


Claims 6, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Barvesten et al. [hereinafter as Barvesten], US 2019/0337389 A1 in view of Chindapol [hereinafter as Chindapol], US 2008/0049718 A1 in view of Majumdar et al. [hereinafter as Majumdar], US 2018/0196427 A1 further in view of Folke et al. [hereinafter as Folke], US 2017/0034834 A1. 
Regarding claim 6, Barvesten, Chindapol and Majumdar disclose all the elements of claim 3 as stated above wherein Chindapol further discloses receiving the allocation of the first transmission resources comprises receiving the allocation of the first transmission resources via a second D2D communication link (Fig.6 [0035]-[0039], receiving the allocation of radio resources/the first transmission resources via IEEE 802.16 or D2D communications/second D2D communication link); and 
receiving the allocation of the second transmission resources comprises receiving
the allocation of the second transmission resources via the second D2D communication
link or a third D2D communication link (Fig.6 [0035]-[0039], receiving the allocation of radio resources/the second transmission resources via IEEE 802.16 or D2D communications/second D2D communication link or a third D2D communication link).
	Even though Barvesten, Chindapol and Majumdar disclose wherein receiving the allocation of the first transmission resources comprises receiving the allocation of the first transmission resources via a second D2D communication link; and receiving the allocation of the second transmission resources comprises receiving the allocation of the second transmission resources via the second D2D communication link or a third D2D communication link, in the same field of endeavor, Folke teaches wherein receiving the allocation of the first transmission resources comprises receiving the allocation of the first transmission resources via a second D2D communication link (Fig.1-2 [0053], receiving the allocation of radio resources/the first transmission resources via D2D communications/second D2D communication link); and
receiving the allocation of the second transmission resources comprises receiving
the allocation of the second transmission resources via the second D2D communication
link or a third D2D communication link (Fig.1-2 [0061], receiving the allocation of radio resources/the second transmission resources via D2D communications/second D2D communication link or third D2D communication link and Fig.4-6 [0157], the allocation of radio resources for scheduling discovery signals).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Barvesten, Chindapol and Majumdar to incorporate the teaching of Folke in order to improve the performance in a radio communications network. 
	It would have been beneficial to use the allocation of radio resources to the at least one wireless device 161 for D2D communications which is interpreted as the set of resources for certain D2D operations by the at least one wireless device 161, that have been configured, e.g., preconfigured, by the network node 111 as taught by Folke to have incorporated in the system of Barvesten, Chindapol and Majumdar to achieve for adopting the reconfiguration of the allocation of radio resources to the at least one wireless device for D2D communications. (Folke, Fig.1 [0022], Fig.1-2 [0053], Fig.1-2 [0061] and Fig.4-6 [0157])

Regarding claim 7, Barvesten, Chindapol, Majumdar and Folke disclose all the elements of claim 6 as stated above wherein Folke further discloses discovering an address of the central controller based on a broadcast via one of the first, the second, the third, or a fourth D2D communication links (Fig.1-3 [0097]-[0098], multiple discovery messages, i.e., beacons are mapped on different resources in the frequency domain for the central controller based on a broadcast via one or more of D2D signals/channels communication links).
	
Regarding claim 9, Barvesten, Chindapol and Majumdar disclose all the elements of claim 1 as stated above.
	However, Barvesten, Chindapol and Majumdar do not explicitly disclose wherein 
receiving, over the first or a second D2D communication link, a configuration for measurement of interference; and reporting an interference measurement according to the configuration.
	In the same field of endeavor, Folke teaches wherein receiving, over the first or a second D2D communication link, a configuration for measurement of interference (Fig.1&4-6 [0158], receiving the configuration for the measurement of interference level on allocated D2D radio resources and Fig.1 [0050], using the wireless D2D communication link); and reporting an interference measurement according to the configuration (Fig.1&4-6 [0166], the report comprising the measurement of interference level according to the configuration on the allocated D2D radio resources).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Barvesten, Chindapol and Majumdar to incorporate the teaching of Folke in order to improve the performance in a radio communications network. 
	It would have been beneficial to send the report comprising the measurement of interference level on allocated D2D radio resources to the at least one wireless device 161 to the network node 111, the measurement comprising the measured energy level received by the wireless device 161 on the allocated D2D radio resources, or the signal detected by the wireless device 161 in the allocated D2D radio resources as taught by Folke to have incorporated in the system of Barvesten, Chindapol and Majumdar to achieve for adopting the reconfiguration of the allocation of radio resources to the at least one wireless device for D2D communications. (Folke, Fig.1 [0022], Fig.1 [0050], Fig.1&4-6 [0158] and Fig.1&4-6 [0166])

Regarding claim 10, Barvesten, Chindapol, Majumdar and Folke disclose all the elements of claim 9 as stated above wherein Folke further discloses receiving a configuration update for the wirelessly transmitting the data packet, wherein the configuration update is determined based on the reporting the interference
measurement (Fig.1&4 [0105]-[0107], receiving a configuration update for the wirelessly transmitting the RRC message/data packet, the configuration update is determined based on the reporting the measurement of interference level on allocated D2D radio resources).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Barvesten et al. [hereinafter as Barvesten], US 2019/0337389 A1 in view of Chindapol [hereinafter as Chindapol], US 2008/0049718 A1 in view of Majumdar et al. [hereinafter as Majumdar], US 2018/0196427 A1 further in view of Kunin [hereinafter as Kunin], US 2010/0304349 A1. 
Regarding claim 8, Barvesten, Chindapol and Majumdar disclose all the elements of claim 1 as stated above.
	However, Barvesten, Chindapol and Majumdar do not explicitly disclose wherein 
determining a wireless in-vehicle-network address of the device based on a wired
in-vehicle-network bus to which the device is connected, wherein determining the
wireless in-vehicle-network address of the device comprises mapping the wireless in-vehicle-network address to the wired in-vehicle-network bus.
	In the same field of endeavor, Kunin teaches wherein determining a wireless in-vehicle-network address of the device based on a wired in-vehicle-network bus to which the device is connected, wherein determining the wireless in-vehicle-network address of the device comprises mapping the wireless in-vehicle-network address to the wired in-vehicle-network bus (Fig.1-2 [0043], determining a wireless network 19 address of the device based on a wired network bus to which the device is connected in vehicle 12, and determining the wireless network 19 packet address comprises matching/mapping the wireless network address to the wired network bus).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Barvesten, Chindapol and Majumdar to incorporate the teaching of Kunin in order to provide for interactive learning video signals for interactive learning. 
	It would have been beneficial to install network 19, bus, or the like by the vehicle manufacturer or an after-sale retailer. If there is network 19, bus, or the like installed in vehicle 12, then a wired bus could be installed or a wireless network 19 may be employed using available wireless LAN technology, e.g., IEEE 802.11. Each device coupled to network 19 has its own address or ID and includes a CAN I/F monitoring the data packets being transmitted over the network 19 to see if the data packet includes its address. If the packet matches its address, the device processes the packet; otherwise, the device ignores the packet. Any suitable protocol for network data communication may be used. For example, for wired network communications, the Ethernet protocol may be used, and for wireless, any version of IEEE 802.11 may be used. If a wireless network is used, then the devices must be able/adapted to communicate wirelessly. Standard wireless LAN cards may be used as taught by Kunin to have incorporated in the system of Barvesten, Chindapol and Majumdar to provide access to a high-speed connection to the Internet or an Intranet provider giving access to the Internet or similar networks. (Kunin, Fig.1 [0031] and Fig.1-2 [0043])


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bontu et al. (Pub. No.: US 2013/0182582 A1) teaches Transmission in a Relay Node-Based Wireless Communication System.

Patil et al. (Pub. No.: US 2018/0049220 A1) teaches Priority based Resource Selection in a Device-to-Device Communication System.

Hong et al. (Pub. No.: US 2012/0320763 A1) teaches Wideband Near Field Communication Apparatus and Method.

Kim et al. (Pub. No.: US 2012/0020279 A1) teaches Multiple Data Stream Transmission Method and Apparatus in Relay System.

Zhang et al. (Pub. No.: US 2009/0190536 A1) teaches Resource Allocation for OFDMA Systems with Half-Duplex Relay(s) and Corresponding Transmission Protocol.

Ravi (Pub. No.: US 2020/0311716 A1) teaches System and Method for Layered Authorization to Manage a Payment Wallet for In-Vehicle Payments.

Lu et al. (Pub. No.: US 2015/0319796 A1) teaches Physical Channel Design for Network-Assisted D2D.

Rajadurai (Pub. No.: US 2020/0396611 A1) teaches Method of Dynamically Provisioning a Key for Authentication in Relay Device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414  


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414